DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 16 both recite the limitation "the back-volume cup”.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of compact prosecution, “the back-volume cup” will be read as “the first inner cup”.

Claim 3 recites the limitation “earpads”. There is insufficient antecedent basis for this limitation in the claim, since parent Claim 1 recites the singular limitation of “an earpad”. For the purposes of compact prosecution, “earpads” will be read as “earpad”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8, 10-12, and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin, U.S. Patent No. 11,451,894, filed on January 14, 2020 (Lin).

As to Claim 1, Lin discloses an earcup [100] for a headphone, comprising: a front opening [121] adapted to be adjacent to the ear of a user of the headphone (col. 3, lines 10-14) a baffle [120] disposed within the earcup [100] to define a front cavity [SR] and a rear cavity [AS1, AS2]; an outer cup [111] arranged to accommodate the rear cavity [AS1, AS2], a first inner cup [141] arranged within the rear cavity [AS1, AS2] surrounding the front opening [121], a transducer [130] (the transducer [130] is a speaker; col. 3, line 17); and an earpad [150] extending around the periphery of the front opening [121] of the earcup [100] arranged to accommodate the front cavity [SR] and the ear of the user (see Fig. 2), and wherein the earcup [100] comprises a second inner cup [112] arranged between the outer cup [111] and the (first inner cup) [141] wherein the second inner cup [112] is configured as an acoustic barrier between outside noise and the ear of the user (the structure provides acoustic resistance; col. 5, lines 16-20; furthermore, a cup structure covering a transducer would inherently block noise, as opposed to an earcup without such a structure).

As to Claim 2, Lin remains as applied above to Claim 1. Lin further discloses that the second inner cup [112] is adapted to acoustically sealing off outside noise and to increase the transmission loss of the earcup [100] (the structure provides acoustic resistance; col. 5, lines 16-20; furthermore, a cup structure covering a transducer would inherently block noise and increase transmission loss, as opposed to an earcup without such a structure).

As to Claim 3, Lin remains as applied above to Claim 1. Lin further discloses that the front cavity [SR] is defined by the baffle [120], (earpad) [150] and the anatomy of the ear of the user (the earpad [150] forms a seal with the user’s ear to form cavity [SR]; col. 4, lines 34-37).

As to Claim 4, Lin remains as applied above to Claim 1. Lin further discloses that the second inner cup [112] is adapted to increase the transmission loss of the earcup [100] (the structure provides acoustic resistance; col. 5, lines 16-20; furthermore, a cup structure covering a transducer would inherently block noise and increase transmission loss, as opposed to an earcup without such a structure).

As to Claim 5, Lin remains as applied above to Claim 1. Lin further discloses that the transducer [130] is fixated to the baffle [120] (see Fig. 2).
As to Claim 6, Lin remains as applied above to Claim 1. Lin further discloses that the earpad [150] is fixated to the baffle [120] (see Fig. 2).

As to Claim 7, Lin remains as applied above to Claim 1. Lin further discloses that the second inner cup [112] is provided with at least one opening [DH] for tuning the sound (air produced by the transducer [130] is discharged from opening [DH] to meet tuning needs; col. 4, lines 4-9; see Fig. 2).

As to Claim 8, Lin remains as applied above to Claim 7. Lin further discloses that the opening [DH] of the second inner cup [112] is shaped as a hole or a tube (see Fig. 2). 

As to Claim 10, Lin remains as applied above to Claim 1. Lin further discloses that the first inner cup [141] is provided with at least one opening [142] (see Fig. 2) for tuning the sound (the openings [142] comprise a tuning portion [140]; col 3, lines 57-61; the tuning portion [140] is for adjusting acoustic resistance, so that characteristics of the sound curve, audio frequency, and sound quality can meet design requirements; col. 3, lines 49-53).

As to Claim 11, Lin remains as applied above to Claim 10. Lin further discloses that the opening [142] of the first inner cup [141] is shaped as a hole or a tube (the opening [142] is shaped as a hole; see Fig. 2).

As to Claim 12, Lin remains as applied above to Claim 10. Lin further discloses that the at least one opening [142] of the first inner cup [141] is covered by a damping material (a mesh material covers the openings [142]; col. 4, lines 38-44).

As to Claim 16, Lin discloses a headset comprising a first earcup [100] comprising: a front opening [121] adapted to be adjacent to the ear of a user of the headphone (col. 3, lines 10-14) a baffle [120] disposed within the earcup [100] to define a front cavity [SR] and a rear cavity [AS1, AS2]; an outer cup [111] arranged to accommodate the rear cavity [AS1, AS2], a first inner cup [141] arranged within the rear cavity [AS1, AS2] surrounding the front opening [121], a transducer [130] (the transducer [130] is a speaker; col. 3, line 17); and an earpad [150] extending around the periphery of the front opening [121] of the earcup [100] arranged to accommodate the front cavity [SR] and the ear of the user (see Fig. 2), and wherein the earcup [100] comprises a second inner cup [112] arranged between the outer cup [111] and the (first inner cup) [141] for providing an acoustic barrier between outside noise and the ear of the user (the structure provides acoustic resistance; col. 5, lines 16-20; furthermore, a cup structure covering a transducer would inherently block noise, as opposed to an earcup without such a structure).

As to Claim 17, Lin remains as applied above to Claim 16. Lin further discloses that the second inner cup [112] is adapted to acoustically sealing off outside noise and to increase the transmission loss of the earcup [100] (the structure provides acoustic resistance; col. 5, lines 16-20; furthermore, a cup structure covering a transducer would inherently block noise and increase transmission loss, as opposed to an earcup without such a structure).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, U.S. Patent No. 11,451,894, filed on January 14, 2020 (Lin), in view of Yoneyama et al., U.S. Patent No. 10,511,900, patented on December 17, 2019 (Yoneyama).

As to Claim 9, Lin remains as applied above to Claim 7. Lin does not explicitly disclose that the at least one opening of the second inner cup is covered by a damping material. However, covering a headphone opening to the external environment with a damping material was well known in the art of headphone earcup design. Yoneyama teaches a similar earcup [400] having at least one opening (at [13]) for tuning the sound, wherein the at least one opening is covered by a damping material [63] (a damper [63] is provided at open chamber [13]; col. 5, lines 11-15; see Fig. 5A). The chamber [13] of Yoneyama corresponds to the space created by second inner cup [112] of Lin, which, like Yoneyama, opens to the external environment via [GR] and [DH] (see Lin: Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate a damping material covering the at least one opening of the second inner cup, in the earcup disclosed by Lin. The advantage of such an incorporation would have provided the benefit of fine adjustment of the acoustic characteristics (Yoneyama: col. 6, lines 25-31).

As to Claim 19, Lin remains as applied above to Claim 8. Lin does not explicitly disclose that the at least one opening of the second inner cup is covered by a damping material. However, covering a headphone opening to the external environment with a damping material was well known in the art of headphone earcup design. Yoneyama teaches a similar earcup [400] having at least one opening (at [13]) for tuning the sound, wherein the at least one opening is covered by a damping material [63] (a damper [63] is provided at open chamber [13]; col. 5, lines 11-15; see Fig. 5A). The chamber [13] of Yoneyama corresponds to the space created by second inner cup [112] of Lin, which, like Yoneyama, opens to the external environment via [GR] and [DH] (see Lin: Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate a damping material covering the at least one opening of the second inner cup, in the earcup disclosed by Lin. The advantage of such an incorporation would have provided the benefit of fine adjustment of the acoustic characteristics (Yoneyama: col. 6, lines 25-31).

Claims 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, U.S. Patent No. 11,451,894, filed on January 14, 2020 (Lin), in view of Sung et al., U.S. Patent No. 8,447,058, patented on May 21, 2013 (Sung).

As to Claim 13, Lin remains as applied above to Claim 1. Lin further discloses that the baffle [120] is provided with at least one opening [122] (see Fig. 1A).
Lin does not explicitly disclose that the opening is for tuning the sound. The opening [122] in the earcup of Lin is a pressure relief hole for balancing the internal pressure of front cavity [S1] (Lin: col. 4, lines 29-37). However, the incorporation of a tuning capability into a pressure relief hole was well known in the design of earcups. Sung teaches an earcup (Fig. 3) comprising a baffle [21] disposed within the earcup to define a front cavity [40] and a rear cavity [50], wherein the baffle is provided with at least one opening [60] for tuning the sound (the opening [60] serves the dual purpose of adjusting the resonance frequency and providing pressure relief; Sung: col. 3, lines 25-54). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the functionality of tuning the sound, into the baffle of Lin, for the added benefit of further acoustic customization.

As to Claim 14, Lin and Sung remain as applied above to Claim 13. Sung further discloses that the opening [60] of the baffle [21] is shaped as a hole or a tube (the opening is shaped as a hole and tube; see Fig. 3).

As to Claim 15, Lin and Sung remain as applied above to Claim 13. Sung further discloses that the at least one opening [60] of the baffle [21] is covered by a damping material [70] (an acoustic damper [70] covers the opening [60]; col. 3, lines 27-28; see Fig. 3).

As to Claim 20, Lin and Sung remain as applied above to Claim 14. Sung further discloses that the at least one opening [60] of the baffle [21] is covered by a damping material [70] (an acoustic damper [70] covers the opening [60]; col. 3, lines 27-28; see Fig. 3).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, U.S. Patent No. 11,451,894, filed on January 14, 2020 (Lin), in view of Urella et al., U.S. Patent No. 5,138,722 patented on August 18, 1992 (Urella).

As to Claim 18, Lin remains as applied above to Claim 16. Lin further discloses a second earcup (two earcups connected by a headband are provided; col. 3, lines 9-14).
Lin does not explicitly disclose that the second earcup comprises a boom arm. However, incorporating a boom arm into a headset was well known. Urella teaches a headset comprising first and second earcups [4], the second earcup [4] comprising a boom arm [6] (see Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention to incorporate a boom arm into the headset of Lin, for the benefit and additional feature of a microphone with communication capabilities (Urella: col. 2, lines 40-45).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653